FINAL REJECTION
This is in response to Applicant amendments filed on 09/14/2020 amending Claims 1, and 21. Claims 1-8, and 21-31 are examined.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 21-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1 and 21: Claims 1 and 21 recites the limitation “the shell coating is completely spaced from the liner panel”. There is no support in the original specification for “the shell coating being completely spaced from the liner panel”. The specification does no recite that there is no contact between the shell coating and the support shell. 
On the contrary, the specification recites that “the shell coating 170 is applied […] in particular regions 180 that may be particularly subjected to combustion gases yet minimize increased weight. In one 15 example, the regions 180 include a panel interface region 182, a dilution hole region 184, an igniter hole region 186, a turbine vane upstream region 188 […], localized 
In addition, the specification indicates that liner panels of conventional gas turbines have features such as interference rails that contact the shell and that in regions around such features, the support shell is under thermal distress, implying that thermal protection on the shell should be present in these regions that are in contact with the liner. For example, see [004-5] that recites In typical combustor chamber designs […] liner panel […] has features such as cast in threaded studs to mount the liner panel and a full perimeter rail [interface region see applicant annotated figure] that contact the inner surface of the liner shells []  “distress to the liner shell can result from elevated temperatures when the shell is partially or fully is exposed to the hot combustor gases […]. Direct or partial hot gas exposure is possible at interfaces of combustor panels […]. Radiation is possible through dilution holes, igniter holes and other interfaces. The elevated temperatures may ultimately result in corrosion and distress to the shell via cracking, leakage and material liberation”.

Regarding Claim 2-8, and 29-30: Claims 2-8, and 29-30 are also rejected for being dependent on rejected Claim 1.

Regarding Claim 22-28: Claims 22-28 are also rejected for being dependent on rejected Claim 21.



    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale

 

The following is a quotation of 35 U.S.C. 112(b):


Claim Claims 1-8, and 21-31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding Claim 1: Claim 1 recites the limitations “the shell coating being completely spaced from the liner panel”. The meaning of the term “completely spaced” notably due to the fact the specification discloses that in some regions the shell coating is in contact with the liner panel, yielding indefiniteness. To further advance prosecution and in view of the specification that discloses regions where contact between the shell coating and the liner is present (see Applicant annotated figure, [004-5, 25, 64]) and regions where the shell coating is spaced apart from the liner (see Fig. 6).

Regarding Claims 2-8: Claims 2-8 are also rejected for being dependent on rejected Claim 1.

Regarding Claim 21: Claim 21 recites the limitations “the shell coating being completely spaced from the liner panel”. The meaning of the term “completely spaced” notably due to the fact that in some regions the shell coating is in contact with the liner panel, yielding indefiniteness. To 


Regarding Claims 22-31: Claims 22-31 are also rejected for being dependent on rejected Claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1; 5; 21; 25 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker  (US 6,397,765).

Regarding Claim 1: Becker discloses a shell (3, Fig. 3) for use in a combustor (combustion chamber, not numbered, Col. 7 L. 9-14) of a gas turbine engine (gas turbine, not 

    PNG
    media_image2.png
    706
    816
    media_image2.png
    Greyscale


Regarding Claim 5: Becker discloses all the limitations of Claim 1, the shell coating being locally applied to a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied).

Regarding Claim 30: Becker discloses all the limitations of Claim 1 as stated above, and further discloses the hot side of the shell substrate facing a liner panel (27, Fig. 3 and annotated figure 765’).

Regarding Claim 31: Becker discloses all the limitations of Claim 30 as stated above, and further discloses the hot side of the shell substrate being spaced away from the liner panel (see annotated figure 765’).

Regarding Claim 21: Becker discloses a shell (3, Fig. 3) for use in a combustor (combustion chamber, not numbered, Col. 7 L. 9-14) of a gas turbine engine (gas turbine, not numbered, Col. 7 L. 9-14), the shell comprising: a shell substrate (see annotated figure 765’); and a shell coating (25, Fig.3 see Col. 4 L. 39-43, and Col. 7 L. 59- Col. 8 L.59-69 wherein the separating layer is described as  “applied as a thin coating to the metallic supporting structure”, and  “a thin, heat resistant coating” ; see Col. 4 L. 1-7 wherein 25 is made of metallic material used for coating gas turbines blades) locally applied (the coating is applied at the location of the hot side and thus locally applied) to a hot side (see annotated figure 765’) of the shell substrate that is spaced away from and faces a liner panel (see annotated figure 765’), wherein the shell 

Regarding Claim 25: Becker discloses all the limitations of Claim 21, the shell coating being locally applied to a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 2; 4; 22; and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Burd (US 7,140,185).

Regarding Claim 2:  Becker discloses all the limitations of Claim 1, as stated above,  and further discloses the shell coating including a metallic coat (“metallic heat-resistant separating layer”, see abstract  and Col. 2 L. 32-33) but does not explicitly recite  the shell coating including only a metallic bond coat.
 a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (28; Fig. 6); and a coating (64; Fig. 6) applied to the shell substrate (see Fig. 6), wherein the coating includes only a metallic bond coat (“oxidation resistant coating”, not numbered, see Col. 5 L. 24- 30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell coating of Becker to have the coating including only a metallic bond coat, as taught by Burd, to reduce complexity and thus cost of the Becker’s coating, as well as, help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.

Regarding Claim 4: Becker in view of Burd teaches all the limitations of Claim 2 as stated above, and Burd further teaches the coating including a nickel-based alloy material (Burd discloses examples of bond coating as being described in Vine (US 4,861,618) see Col. 5 L. 24- 30 of Burd, wherein the Vine discloses the bond coat being nickel-based alloy material, NiCoCrAlY, see Col. 5 L. 23-29 of Vine).

Regarding Claim 22: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating including a metallic coat (“metallic heat-resistant separating layer”, see Abstract  and Col. 2 L. 32-33) but does not explicitly recite  the shell coating including only a metallic bond coat.
However, Burd discloses a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell coating of Becker to have the coating including only a metallic bond coat, as taught by Burd, to reduce complexity and thus cost of the Becker’s coating, as well as, help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.


Regarding Claim 24: Becker in view of Burd teaches all the limitations of Claim 22 as stat5ed above, and Burd further teaches the coating including a nickel-based alloy material (Burd discloses examples of bond coating as being described in Vine (US 4,861,618) see Col. 5 L. 24- 30 of Burd, wherein the Vine discloses the bond coat being nickel-based alloy material, NiCoCrAlY, see Col. 5 L. 23-29 of Vine).



Claims 6-8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Chang (W0 2015/095759 wherein the corresponding US Patent Application No. 2016/0320060 is use as a reference).

Regarding Claim 6: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a dilution hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and dilution holes (110; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have dilution holes through the shell and the substrate, as taught by Chang, to supply dilution air to the combustion chamber to dilute or quenches the hot combustion gases, as recognized by Chang, see [0054]. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having dilution holes through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to a dilution hole region.



Regarding Claim 7: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a ignitor hole region.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have an ignitor hole through the shell and the substrate, as taught by Chang, to provide ignition to the combustion chamber. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having an ignitor hole through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to an ignitor hole region.


Regarding Claim 8: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to a turbine upstream region  (see Abstract wherein the coating is applied to the combustion chamber of the gas turbine which is a region upstream of the turbine, turbine being placed downstream from the combustion chamber to receive hot gases from the combustion chamber) and particularly to a region to which a hot fluid and thermal stress is applied (see Col. 1 L. 10-15) but does not explicitly recites the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker,  the gas turbine engine having a nozzle guide vane (54A, Fig. 2);   the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and the shell of the combustor having a turbine vane upstream region (see annotated figure 759’) directly upstream and adjacent of  the nozzle guide vane on which hot fluid and thermal stress is applied (see [0050] wherein the region directly upstream from 54a is a region wherein core airflow 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Becker to have a nozzle guide vane (54A, Fig. 2) directly downstream from the shell, to facilitate pressure energy into kinetic energy, as recognized by Chang, see [0050]. Since Becker discloses having the coating applied throughout the substrate, the shell, and in a upstream turbine region; and Becker in view of Chang teaches having a nozzle guide vane directly downstream from the shell, thus Becker in view of Chang teaches the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.


Regarding Claim 26: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a dilution hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and dilution holes (110; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have dilution holes through the shell and the substrate, as taught by Chang, to supply dilution air to the combustion chamber to dilute or quenches the hot combustion gases, as recognized by Chang, dilution hole region.

Regarding Claim 27: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a ignitor hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and an ignitor hole (112; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have an ignitor hole through the shell and the substrate, as taught by Chang, to provide ignition to the combustion chamber. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having an ignitor hole through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to an ignitor hole region.


Regarding Claim 28: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to a turbine upstream region  (see Abstract wherein the coating is applied to the combustion chamber of the gas turbine which is a region upstream of the turbine, turbine being placed downstream from the combustion chamber  vane upstream region upstream of a nozzle guide vane.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker,  the gas turbine engine having a nozzle guide vane (54A, Fig. 2);   the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and the shell of the combustor having a turbine vane upstream region (see annotated figure 759’) directly upstream and adjacent of  the nozzle guide vane on which hot fluid and thermal stress is applied (see [0050] wherein the region directly upstream from 54a is a region wherein core airflow combustion gases transition from combustion chamber to turbine and wherein spin and swirl are generated producing high thermal stress in this region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Becker to have a nozzle guide vane (54A, Fig. 2) directly downstream from the shell, to facilitate pressure energy into kinetic energy, as recognized by Chang, see [0050]. Since Becker discloses having the coating applied throughout the substrate, the shell, and in a upstream turbine region; and Becker in view of Chang teaches having a nozzle guide vane directly downstream from the shell, thus Becker in view of Chang teaches the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.




    PNG
    media_image3.png
    673
    816
    media_image3.png
    Greyscale


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Irwin (US patent N0. 3,981, 142).

Regarding Claim 29: Becker discloses all the limitations of Claim 1, as stated above, and further discloses a multiple of cooling impingement passages (31, Fig. 3) wherein the shell coating coats a periphery of the multiple of cooling impingement passages (see annotated figure 765’).

However, Irwin teaches a combustor of a gas turbine engine (gas turbine combustor, not numbered, Col. 2 L. 26-28) having a substrate (20, Fig. 2) with a coating (26, Fig. 2 and Col. 3 L. 32-34) and a multiple of cooling passages (22, Fig. 1) wherein the coating coats at least partially coats an internal surface (27, Fig. 2) of the multiple of cooling impingement passages (see Fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impingement cooling passages of Becker to have the shell coating at least partially coats an internal surface of, as taught by Irwin, to provide an insulating barrier for the substrate, as recognized by Irwin, see col. 3 L. 38-41c.


Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Burd and further in view of Vine (US 4,861,618).

	Regarding Claim 3:  Becker in view of Burd  teaches  all the elements of Claim 2, as stated above, and Becker further discloses the coating being thin ( Col. 4 L.39-43) and in particular up to few tenth of millimeter, i.e. up to few times .004 inch, (Col. 3 L. 51-52) but does not explicitly recites the coating being about 2-7 mills (0.002 - 0.007 inches) thick.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with a bond coating 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Burd to have coating being about 2-7 mills (0.002 - 0.007 inches) thick, as taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.

	Regarding Claim 23:  Becker in view of Burd  teaches  all the elements of Claim 2, as stated above, and further discloses the coating being thin ( Col. 4 L.39-43) and in particular up to few tenth of millimeter, i.e. up to few times .004 inch, (Col. 3 L. 51-52)  but does not explicitly recites the coating being about 2-7 mills (0.002 - 0.007 inches) thick.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with a bond coating (bond coat material, not numbered, Col. 5 L. 23-29) applied to a substrate of the combustor being a bout 2-7 mills (0.002 - 0.007 inches) thick (“thickness of from 0.003-0.015 inches” see Col. 5 L. 23-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Burd to have coating being about 2-7 mills (0.002 - 0.007 inches) thick, as taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.




Response to Arguments
Applicant’s arguments filed August 13, 2020 have been considered but are not persuasive for the following reasons:

Applicant asserts that Becker does not anticipate the newly amended Claims 1 and 21, as Becker fails to disclose “the shell coating being completely spaced from the liner panel”. Furthermore, Applicant argues that Becker discloses the opposite as the shell coating is in some localized region in contact with the liner. 
However, Applicant’s arguments are not supported by the specification as well as commensurate in scope the claimed language as interpreted under the Broadest Reasonable Interpretation (BRI) in light of the specification. Despite Applicant’s position , and as articulated in the above 112(a) rejection, the specification discloses regions where contact between the shell coating and the liner is present (see Applicant annotated figure, [004-5, 25, 64]) and regions where the shell coating is spaced apart from the liner (see Fig. 6).The limitations in question in claims 1 and 21 recite “the shell coating being completely spaced from the liner panel” which is indefinite (as discussed in 112(b) rejection) and in order to advance prosecution and in light of the specification the above limitation is interpreted as the shell coating absolutely spaced from the liner panel”. This interpretation which has been based in light of the specification does not require the shell coating being without any contact with the liner panel throughout the whole regions wherein the shell coating is present, but simply that space between the liner panel and the shell coating is absolute, i.e. present.



In addition, Applicant reiterates the disagreement in interpreting   Becker’s shell coating as the claimed shell coating.
As previously articulated, throughout Becker it is disclosed that the element 25 is a shell coating, for example see Col. 7 L. 60-62 wherein the separating layer  25 is  “ in the form of a thin, heat resistant coating on the metallic supporting structure [i.e. the shell]”; see Col. 4 L. 43-44 wherein “the heat-resistant separating layer separating layer preferably applied as a thin coating to the metallic supporting structure [i.e. shell]”; see Col. 4 L. 1-7 wherein the separating layer is made of  “a heat-resistant alloy as is also used, for example, for coating gas turbine blade”
In addition, the Cambridge dictionary defines coating as “a layer of a particular substance that covers a surface”. Furthermore, the Cambridge dictionary gives the words “a blanket of something”, “membrane”, and “veil” as exemplary synonyms. 
	Becker discloses (see Fig. 3 and Col. 7 L. 26-31) element 25 being applied and covering the shell 23, the presence of metal wires in element 25 or the use of the term felt does not contradicted the fact that element 25 is a coating applied to the shell, and thus Under Broadest Reasonable Interpretation the element 25 is interpreted as a coating shell.
Consequently the element 25 of Becker is correctly interpreted as the claimed shell coating. 
  

Examiner Notes
Applicant asserts that prosecution was reopen due to the fact that the Becker’s shell coating does not read on the claimed shell coating.
However, this characterization is incorrect, prosecution was reopen merely to reformulate the modification of Becker in view of Chang, i.e. to modify the shell of Becker to add dilution hole. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741